STONE, J.
We are not informed on what principle the plaintiff was permitted to prove his own declaration, made in the absence of the defendant, to the effect -“that he would not do the work under the contract with Barnard, but that he looked to the defendant individually for his pay.” The general rule is,, that a party’s ex-parte statements cannot become evidence for himself. To that rule there are exceptions, one of which is, that what a party says, contemporaneously with an act done, and explanatory of its nature, may be given in evidence as part of the res gestae. To bring a case within this rule, the declaration must be so connected with the fact it is sought to explain as to illustrate its character. — 1 Greenl. Ev. § 108. In the present case, the declaration was not at all explanatory of the work and labor done;. and hence we hold, that the declaration formed no part of the res■ gestae. We know of no principle of law on which .it.was admissible, and hold that the county court of Montgomery erred in its admission. — See Sanford v. Howard, 29 Ala. 684.
Reversed and remanded.